--------------------------------------------------------------------------------





	NUMBER 13-14-00105-CR

	COURT OF APPEALS

	THIRTEENTH DISTRICT OF TEXAS

	CORPUS CHRISTI - EDINBURG
                                                
914400000
RICARDO RODRIGUEZ, 	Appellant,

	v.

THE STATE OF TEXAS, 	Appellee.

914400000

	On Appeal from the 28th District Court
	of Nueces County, Texas.

914400000

	ORDER OF ABATEMENT
	
	Before Chief Justice Valdez, Justices Perkes, and Longoria
	Order Per Curiam


Appellant's brief was due on May 2, 2014.  Pursuant to Texas Rule of Appellate Procedure 38.8(b)(2), on May 12, 2014, the Clerk of the Court notified appellant's counsel that the brief had not been timely filed, requested counsel to file a response concerning the failure to file the brief within ten days, and warned counsel that the Court would abate and remand this cause to the trial court for appropriate findings if a response was not filed.  Counsel has nevertheless failed to file either a response or an appellate brief in this matter. 
Accordingly, we now ABATE this appeal and REMAND the cause to the trial court for further proceedings pursuant to Rule 38.8(b)(2) and (3) of the Texas Rules of Appellate Procedure.  Upon remand, the trial court shall utilize whatever means necessary to make appropriate findings and recommendations concerning the following: (1) whether appellant desires to prosecute this appeal; (2) why appellant's counsel has failed to file a brief and whether counsel has effectively abandoned the appeal; (3) whether appellant has been denied effective assistance of counsel; (4) whether appellant's counsel should be removed; and (5) whether appellant is indigent and entitled to court-appointed counsel.
If the trial court determines that appellant does want to continue the appeal, that present counsel should be removed, and that appellant is indigent and entitled to court-appointed counsel, the trial court shall appoint new counsel to represent appellant in this appeal.  If new counsel is appointed, the name, address, telephone number, and state bar number of said counsel shall be included in an order appointing counsel.
The trial court shall cause its findings and recommendations, together with any orders it may enter regarding the aforementioned issues, to be included in a supplemental clerk's record.  Furthermore, the trial court shall cause a supplemental reporter's record of any proceedings to be prepared.  The supplemental clerk's record and supplemental reporter's record, if any, shall be filed with the Clerk of this Court on or before the expiration of thirty days from the date of this order.
It is so ORDERED.

		PER CURIAM
Do not publish.
Tex. R. App. P. 47.2(b).

Delivered and filed this
the 12[th] day of June, 2014.